Wilson, Chief Justice, delivered the opinion of the Court: Several errors are assigned for the reversal of this judgment, —none of which are considered sufficient. The motion to dismiss the appeal from the verdict of the sheriff’s jury for the trial of the right of property, was addressed to the discretion of the Court, and the decision upon that motion, therefore, cannot be assigned for error. The appeal bond executed by an attorney in fact, is sufficient; and as nothing to the contrary appears, we must presume that the Court below was satisfied that the,attorney was properly constituted such. The attachment was properly received as evidence, for the purpose of showing the plaintiff’s right to take the property, and, for that purpose, was the only evidence that could be adduced. The finding of the jury was sufficiently formal and explicit; their deciding the goods to belong to Judson, the debtor in the attachment, negatives the title to them set up by the claimant. The judgment is affirmed with costs. Judgment affirmed. Note. See Campbell et al. v. The State Bank of Illinois, Ante 423; Pearce et al. v. Swan, Ante 266, and note; Arenz v. Reihle et al., Ante 340.